Opinion of the Court by
Judge Robertson:
According to the record before this court there is no judgment dismissing the appellant’s cross petition, but the only judgment appealed from is that of a discharge of bis injunction which is interlocutory and for twenty dollars and costs, which this court has no jurisdiction to reverse.
Whatever ultimate equity the appellant may have, there does not appear to be any final judgment which this court can revise.
Wherefore, for want of appellate jurisdiction, the appeal is dismissed.